            Case 1:19-cr-20631-DPG Document 54-2 Entered on FLSD Docket 10/22/2019 Page 1 of 1



            12:22                                                                                            .rtl   LTE   iC,

                                            \}[/ELLS                         F1IRGO                                       :
                                                                   RAUL


             #
      Transfiera
                                                  rr:r'

                                             Deposite
                                                                                    =$
                                                                              Envie dinero                   eami-nistre
            dinero                           cheque                                                            alertas



       .!   9.!   !-o-   _o-i-s-q   9   I'j pl   9.                                                $3,473.02

                                                 Muestre m5s detalles



                                                      Transacciones Dep6sitos


                                         Ir_a_o_rl
                                                      gS
                                                           t   Q   n _9 9-   !1q1   g   9-c! 9 Jr_e-s.



                                        Itep_s_eg_c!g_n9_s_p_e1g_le-I!9f.


                     I-a.ls_e g g tql g-s_ 9 9-t9!19 !-qs.
      Nota: Los montos de las transacciones con tarjetas de ddbito
                             podrian cambiar.

                   ATM 1237M COORS FURRS ALBUQUERQUE NM
                   CARDo774
                   oe/21/18                                                                              +    $s00.00
                   ATM 1237M COORS FURRS ALBUQUERQUE NM
                   CARDO774
                   09/2t/tB                                                                        + $2,950.00
                   PURCHASE FEDEML EXPR MEMPHIS TN
                   CARDO774
                   09/2r/tB                                                                                    $80.48
                   PURCHASE SP                        *    DEALSTR HONG KONG HKG
                   CARDO774
                   09/2L/t8                                                                                    $29.s0




                                                                                                                                  GOVERNMENT
                                                                                                                                    EXHIBIT

                                                                                                                                CASE
                                                                                                                                NO.

                                                                                                                                EXHIBIT
                                                                                                                                NO.
Image-l jpg[8/2812019 I I:16:43                           AM]
